Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the Appellate Division does not have the power to grant leave to appeal to the Court of Appeals on a certified question from an order granting a new trial (see CPLR 5601 [c]; 5602 [b] [1]; Fishman v Manhattan & Bronx Surface Tr. Operating Auth., 78 NY2d 878 [1991]; Maynard v Greenberg, 82 NY2d 913, 915 [1994]), without prejudice to appellant stipulating in a timely fashion as determined by the Appellate Division to a reduced award for past pain and suffering and moving for leave to appeal at the Appellate Division pursuant to CPLR 5602 (a) (1) (ii) from the amended judgment entered on such stipulation.